EXHIBIT 10.15
ENCORE WIRE CORPORATION
INCENTIVE STOCK OPTION AGREEMENT
     THIS AGREEMENT, made as of this _____ day of ______________, by and between
Encore Wire Corporation, a Delaware corporation (the “Company”), and
______________________ (“Employee”);
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has determined that it is
desirable to grant an option under the Encore Wire Corporation 2010 Stock Option
Plan (the “Plan”) to Employee, who is currently employed by the Company or an
Affiliate of the Company; and
     WHEREAS, the Board of Directors of the Company has selected Employee to
participate in the Plan by the grant of a stock option which is intended to
qualify as an incentive stock option under the provisions of Section 422 of the
Internal Revenue Code of 1986, as amended;
     NOW, THEREFORE, the Company and Employee hereby agree as follows:
     1. Definitions. Capitalized terms used in this Agreement and not otherwise
defined shall have the respective meanings assigned to such terms in the Plan,
and the following terms shall have the following meanings, respectively:

  (a)   “Affiliate” shall have the meaning set forth in Section 2(a) of the Plan
and shall include any party now or hereafter coming within that definition.    
(b)   “Change in Control” means a change in control of the Company after the
date of this Agreement in any one of the following circumstances: (i) any person
shall have become the beneficial owner of or shall have acquired, directly or
indirectly, securities of the Company representing 50% or more (in addition to
his current holdings) of the combined voting power of the Company’s then
outstanding voting securities without prior approval of at least two-thirds of
the members of the Board of Directors of the Company in office immediately prior
to such person’s attaining such percentage interest; (ii) the Company is a party
to a merger, consolidation, sale of assets, or other reorganization, or a proxy
contest, as a consequence of which the members of the Board of Directors of the
Company in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; or (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of the Company (including for this purpose any new
director whose election or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period) cease for any reason
to constitute at least a majority of the Board.     (c)   “Common Stock” shall
have the meaning set forth in Section 2(e) of the Plan.     (d)   “Fair Market
Value” shall have the meaning set forth in Section 2(i) of the Plan.

     2. Option. The Company hereby grants to Employee the option to purchase, as
hereinafter set forth, ________ shares of the Common Stock of the Company at a
price of $_________ per share, for a period commencing on the date provided in
Section 4 hereof and terminating on the first to occur of (i) the expiration of
ten years from the date of this Agreement, or (ii) when the employment of
Employee by the Company or any of its Affiliates terminates for any reason,
subject, however, to the following:

  (a)   if said employment terminates less than ten years from the date hereof
other than by reason of death or Employee’s becoming permanently and totally
disabled as defined in Section 2(b) below, then Employee may exercise this
option, to the extent he was entitled to do so at the date of termination of
employment, at any time within three months after such termination, but not
after the expiration of the ten-year period;     (b)   if said employment
terminates less than ten years from the date hereof by reason of Employee’s
becoming permanently and totally disabled (within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended), then
Employee (or Employee’s legal representative if Employee is legally incompetent)
may exercise this option, to the extent he was entitled to do so at

1



--------------------------------------------------------------------------------



 



      the date of such termination, at any time within one year after such
termination but not after the expiration of the ten-year period; and     (c)  
if said employment terminates less than ten years from the date hereof by reason
of Employee’s death, then the executor or administrator of Employee’s estate or
anyone who shall have acquired this option by will or pursuant to the laws of
descent and distribution may exercise this option, to the extent Employee was
entitled to do so on the date of his death, at any time within one year after
such death but not after the expiration of the ten-year period.

Notwithstanding any other provision of this Agreement, the option granted
hereunder shall terminate immediately upon the Employee’s termination of
employment on account of fraud, dishonesty or the performance of other acts
detrimental to the Company. A transfer of employment without interruption of
service between or among the Company and any of its Affiliates shall not be
considered a termination of employment for purposes of this Agreement. This
option is intended to qualify as an incentive stock option as defined in
Internal Revenue Code Section 422.
     3. Exercise During Employment. Except as provided in Section 2 hereof, this
option may not be exercised unless Employee is at the time of exercise an
employee of the Company or an Affiliate.
     4. Vesting. Subject to the provisions of Sections 2 and 3 hereof, this
option may only be exercised in accordance with the following:

  (a)   a number of whole shares of Common Stock which does not exceed twenty
percent of the shares of Common Stock in respect of which this option is granted
may be purchased in whole at any time, or in part from time to time, on or after
the first anniversary of the date of this Agreement;     (b)   an additional
number of whole shares of Common Stock which does not exceed twenty percent of
the shares of Common Stock in respect of which this option is granted may be
purchased in whole at any time, or in part from time to time, on or after the
second anniversary of the date of this Agreement;     (c)   an additional number
of whole shares of Common Stock which does not exceed twenty percent of the
shares of Common Stock in respect of which this option is granted may be
purchased in whole at any time, or in part from time to time, on or after the
third anniversary of the date of this Agreement;     (d)   an additional number
of whole shares of Common Stock which does not exceed twenty percent of the
shares of Common Stock in respect of which this option is granted may be
purchased in whole at any time, or in part from time to time, on or after the
fourth anniversary of the date of this Agreement; and     (e)   the remaining
shares of Common Stock in respect of which this option is granted may be
purchased in whole at any time, or in part from time to time, on or after the
fifth anniversary of the date of this Agreement;

provided, however, that notwithstanding the foregoing vesting schedule, all
remaining shares of Common Stock in respect of which this option is granted that
have not otherwise vested pursuant to this Section 4 shall immediately vest and
may be purchased in whole at any time, or in part from time to time, within the
time periods permitted under Section 2, upon the earlier of the following:
(i) in the event of a Change in Control, or (ii) Employee’s termination of
employment with the Company and its Affiliates on or after the date Employee has
attained age 60 and reached the 10th anniversary of his or her most recent date
of hire with the Company and its Affiliates.
     5. Manner of Exercise and Payment. This option may be exercised by written
notice signed by the person entitled to exercise the same and delivered to the
President of the Company or sent by United States registered mail addressed to
the Company (for the attention of the President) at its corporate office in
McKinney, Texas. Such notice shall state the number of shares of Common Stock as
to which the option is exercised and shall be accompanied by the full amount of
the purchase price of such shares. The purchase price for the option shares may
be paid in cash or, in whole or in part, by the surrender of issued and
outstanding shares of Common Stock of the Company already owned by the Employee
held for at least six months free of any restrictions which shall be credited
against the purchase price at the Fair Market Value of the shares surrendered on
the date of exercise of the option. In addition, with the approval of the 2010
Stock Option Plan Committee, the exercise price may be paid by delivery to the
Company or its designated agent of an irrevocable option exercise form together
with irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the shares with respect to which the option is exercised and deliver
the sale or margin loan proceeds directly to the Company to pay for the exercise
price and any required withholding taxes.

2



--------------------------------------------------------------------------------



 



     6. Delivery of Shares. Delivery of the certificates representing the shares
of Common Stock purchased upon exercise of this option shall be made promptly
after receipt of notice of exercise and payment of the purchase price and the
amount of any withholding taxes to the Company, if required, provided that the
Company shall have such time as it reasonably deems necessary to qualify or
register such shares under any law or governmental rule or regulation that it
deems necessary or desirable.
     7. Adjustments. In the event that, before delivery by the Company of all
the shares of Common Stock in respect of which this option is granted, the
Company shall have effected a Common Stock split or dividend payable in Common
Stock, or the outstanding Common Stock of the Company shall have been combined
into a smaller number of shares, the shares of Common Stock still subject to
this option shall be increased or decreased to reflect proportionately the
increase or decrease in the number of shares outstanding, and the purchase price
per share shall be decreased or increased to make the aggregate purchase price
for all the shares then subject to this option the same as immediately prior to
such stock split, stock dividend or combination. In the event of a
reclassification of the shares of Common Stock not covered by the foregoing, or
in the event of a liquidation or reorganization (including a merger,
consolidation, spin-off or sale of assets) of the Company or an Affiliate, the
Board of Directors of the company shall make such adjustments, if any, as it may
deem appropriate in the number, purchase price and kind of shares still subject
to this option.
     8. Transferability. This option is not transferable otherwise than by will
and the laws of descent and distribution and during the lifetime of Employee is
exercisable only by Employee or, if Employee is legally incompetent, by
Employee’s legal representative.
     9. Employment. As consideration for the Company’s grant of this option,
Employee agrees not to leave the employ of the Company or any Affiliate
voluntarily for a period of one year after the date of this Agreement. Nothing
in this Agreement, however, confers upon Employee any right to continue in the
employ of the Company or any Affiliate, nor shall this Agreement interfere in
any manner with the right of the Company or any Affiliate to terminate the
employment of Employee with or without cause at any time.
     10. Notice of Disposition. As consideration for the Company’s grant of this
option, Employee agrees that if and when Employee disposes of any shares of
Common Stock purchased by Employee pursuant to this option, Employee shall
promptly notify the Company of such disposition, including the identity of the
transferee of such shares of Common Stock and the consideration received for the
transfer of such shares.
     11. Option Subject to Plan. By execution of this Agreement, Employee agrees
that this option and the shares of Common Stock to be received upon exercise
hereof shall be governed by and subject to all applicable provisions of the
Plan.
     12. Construction. This Agreement is governed by, and shall be construed and
enforced in accordance with, the laws of the State of Texas. Words of any gender
used in this Agreement shall be construed to include any other gender, unless
the context requires otherwise. The headings of the various sections of this
Agreement are intended for convenience of reference only and shall not be used
in construing the terms hereof.
     13. Application of Section 409A of the Internal Revenue Code. Options
granted pursuant to this Agreement are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and this Agreement shall be interpreted in a manner consistent with that intent;
however, the Company makes no representation or guarantee as to the tax
consequences of this Agreement.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            The “Company”
ENCORE WIRE CORPORATION
      By:           Daniel L. Jones
Title: President                 “Employee”
                 
                                                                                
               [Signature]

                                                                                
   

4